
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1807
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2009
			 Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To provide distance learning to potential
		  and existing entrepreneurs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Educating Entrepreneurs through
			 Today’s Technology Act.
		2.Educating
			 entrepreneurs through technologyThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by redesignating section 44 as section 45 and
			 by inserting the following new section after section 43:
			
				44.Educating and
				networking entrepreneurs through technology
					(a)PurposeThe purpose of this section is to provide
				distance learning and opportunities for the exchange of peer-to-peer technical
				assistance through online networking to potential and existing entrepreneurs
				through the use of technology.
					(b)DefinitionAs used in this section, the term
				qualified third-party vendor means an entity with experience in
				distance learning content or communications technology, or both, with the
				ability to utilize on-line, satellite, video-on-demand, and connected
				community-based organizations to distribute and conduct distance learning and
				establish an online network for use by potential and existing entrepreneurs to
				facilitate the exchange of peer-to-peer technical assistance related to
				entrepreneurship, credit management, financial literacy, and Federal small
				business development programs.
					(c)AuthorityThe Administrator shall contract with
				qualified third-party vendors for entrepreneurial training content, the
				development of communications technology that can distribute content under this
				section throughout the United States, and the establishment of a nationwide,
				online network for the exchange of peer-to-peer technical assistance. The
				Administrator shall contract with at least two qualified third-party vendors to
				develop content.
					(d)ContentThe Administrator shall ensure that the
				content referred to in subsection (c) is timely and relevant to entrepreneurial
				development and can be successfully communicated remotely to an audience
				through the use of technology. The Administrator shall, to the maximum extent
				practicable, promote content that makes use of technologies that allow for
				remote interaction by the content provider with an audience. The Administrator
				shall ensure that the content is catalogued and accessible to small businesses
				on-line or through other remote technologies.
					(e)Communications
				technologyThe Administrator
				shall ensure that the communications technology referred to in subsection (c)
				is able to distribute content throughout all 50 States and the territories of
				the United States to small business concerns, home-based businesses, Small
				Business Development Centers, Women’s Business Centers, Veterans Business
				Centers, SCORE chapters, and the Small Business Administration and network
				entrepreneurs throughout all 50 States and the territories of the United States
				to allow for peer-to-peer learning through the creation of a location online
				that allows entrepreneurs and small business owners the opportunity to exchange
				technical assistance through the sharing of information. To the extent
				possible, the qualified third-party vendor should deliver the content and
				facilitate the networking using broadband technology.
					(f)Reports to
				CongressThe Administrator
				shall submit a report to Congress 6 months after the date of the enactment of
				this section containing an analysis of the Small Business Administration’s
				progress in implementing this section. The Administrator shall submit a report
				to Congress 1 year after the date of the enactment of this section and annually
				thereafter containing the number of presentations made under this section, the
				number of small businesses served under this section, the extent to which this
				section resulted in the establishment of new businesses, and feedback on the
				usefulness of this medium in presenting entrepreneurial education and
				facilitating the exchange of peer-to-peer technical assistance throughout the
				United States.
					(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $2,000,000 for each of the fiscal years 2010 and
				2011.
					.
		
	
		
			Passed the House of
			 Representatives July 28, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
